                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA

Michael L. Seabrooke,                         ) Civil Action No. 6:18-2543-BHH
                                              )
                             Plaintiff,       )
                                              )
vs.                                           )       ORDER AND OPINION
                                              )
Jennifer Hairsine,                            )
                                              )
                      Defendant.              )
________________________________              )

       Plaintiff Michael L. Seabrooke (“Plaintiff”), proceeding pro se brought this civil action

pursuant to 42 U.S.C. § 1983. (ECF No. 1.) In accordance with 28 U.S.C. § 636(b)(1)(B)

and Local Rule 73.02 for the District of South Carolina, this matter was referred to United

States Magistrate Judge Kevin F. McDonald for pretrial handling. The matter is now before

this Court for review of the Report and Recommendation (“Report”) issued by the

Magistrate Judge on October 4, 2018. (ECF No. 11.) In his Report, the Magistrate Judge

recommends that the action be dismissed with prejudice and without leave for further

amendment because, after being informed of the defects identified in the complaint,

Plaintiff failed to file an amended complaint within the time provided. The Magistrate Judge

further recommends that this action be dismissed with prejudice for failure to comply with

a court order pursuant to Federal Rule of Civil Procedure 41(b). Objections to the Report

were due by October 18, 2018.

       “The authority of a court to dismiss sua sponte for lack of prosecution has generally

been considered an ‘inherent power,’ governed not by rule or statute but by the control

necessarily vested in courts to manage their own affairs so as to achieve the orderly and

expeditious disposition of cases.” See Link v. Wabash R.R. Co., 370 U.S. 626, 630–31
(1962). As well as inherent authority, this Court may sua sponte dismiss a case for lack

of prosecution under Federal Rule of Civil Procedure 41(b). Id. at 630.

       Plaintiff has filed no objections. In the absence of objections to the Magistrate

Judge’s Report, this Court is not required to provide an explanation for adopting the

recommendation. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983). Where no

objections have been filed, “a district court need not conduct a de novo review, but instead

must ‘only satisfy itself that there is no clear error on the face of the record in order to

accept the recommendation.’” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315

(4th Cir. 2005) (quoting Fed. R. Civ. P. 72 and advisory committee’s note). Plaintiff has

failed to comply with this Court’s orders. As such, the Court finds that this case should be

dismissed pursuant to Federal Rule of Civil Procedure 41(b).

       After a careful review of the record, the applicable law, and the Report of the

Magistrate Judge, the Court adopts the Report. It is therefore ORDERED that this action

is DISMISSED with prejudice for fatal deficiencies identified therein, and for failure to

comply with a court order pursuant to Rule 41 of the Federal Rules of Civil Procedure.

       IT IS SO ORDERED.

                                          /s/Bruce Howe Hendricks
                                          United States District Judge

October 30, 2018
Greenville, South Carolina

                                            *****

                             NOTICE OF RIGHT TO APPEAL

       The parties are hereby notified that any right to appeal this Order is governed by

Rules 3 and 4 of the Federal Rules of Appellate Procedure.


                                             2
